Citation Nr: 1143530	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-41 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebellar ataxia.

3.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active service from November 1977 to April 1978, and from June 1980 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

A "report of general information" (VA Form 21-0820), dated in June 2010, indicates that the Veteran has raised the issue of entitlement to nonservice-connected pension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebellar ataxia, and entitlement to service connection for left ear tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 





FINDINGS OF FACT

1.  In an unappealed March 2006 rating decision, the RO denied the Veteran's claim for service connection for left ear hearing loss.

2.  Evidence received since the March 2006 RO decision which is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Left ear hearing loss was noted at the time of the Veteran's entry into service.

4.  Left ear hearing loss is not shown to have undergone a worsening in severity during service, or to otherwise have been aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's March 2006 rating decision, and the Veteran's claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The Veteran's pre-existing left ear hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that he has submitted new and material evidence that is sufficient to reopen his claim for service connection for left ear hearing loss.  He asserts that he had left ear hearing loss that preexisted his service, and which was aggravated thereby, to include as a result of exposure to loud noise in the performance of his duties in construction.   

In September 1982, the RO denied a claim for service connection for left ear hearing loss.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  Subsequently, on numerous occasions, the RO and the Board denied the Veteran's applications to reopen the claim.  Most recently, in March 2006, the RO determined that new and material evidence had not been presented to reopen the claim.  There was no appeal, and the RO's decision became final.  Id.  

In June 2006, the Veteran filed to reopen the claim.  In December 2006, the RO reopened the claim, and denied it on the merits.  The Veteran has appealed.  

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in March 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

The provisions of 38 C.F.R. § 3.304(b) (2011) provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  This regulation expressly provides that the term "noted" denotes only such conditions as are recorded in examination reports, and that a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inceptions.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  In the case of wartime service, clear and unmistakable evidence is needed to rebut the presumption of aggravation when there was an increase in severity of the preservice condition during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307   (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that service connection is not currently in effect for any disabilities.   

The Veteran's entrance examination report, dated in October 1977, contains audiometric findings that revealed pure tone thresholds, in decibels, as follows (as the right ear is not in issue, results for it are not listed):




HERTZ



500
1000
2000
3000
4000
     RIGHT
        N/A
       N/A
N/A
N/A
N/A
LEFT
N/A
50
50
(blank)
65

Reports, dated in February 1978, showed treatment for complaints of left ear pain and hearing loss.  He was noted to have fluid behind his eardrum.  The assessment was serous otitis media.  On examination, the Veteran had no hearing in his left ear.  A May 1981 report noted a "vague history" of gradual decreased hearing acuity in the left ear for the past six years, with audiometric results showing a severe and profound sensorineural hearing loss.  The impression was sensorineural hearing loss of unknown etiology.  A private treatment report, dated in June 1981, noted evaluation for sensorineural hearing loss, and that the physician concurred with recommendations of further diagnostic procedures to rule out a cerebral pontine angle lesion.  In December 1981, the Veteran was noted to have had decreased hearing for "several years of unknown etiology."  The impression was left ear sensorineural hearing loss, rule out acoustic neuroma.  A February 1982 report noted that testing was not conclusive and that a CT (computerized tomography) was recommended to rule out an acoustic neuroma.  A separation examination report was not (and is not) associated with the claims file.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1992 and 2004.  

A VA examination report, dated in August 1996, showed that the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner stated that testing was "strongly positive" for non-organicity, that reliable voluntary thresholds could not be obtained, and that speech-recognition scores were "entirely unreliable."   The examiner also noted that the Veteran gave "entirely unreliable" responses to masked bone conduction scores.  

An August 1996 brain examination report showed that the Veteran appeared to be able to hear the examiner's questions and instructions, but that when he was asked to perform finger-nose-finger test and tandem gait, and other tests, he stated that he could not hear the instructions.

A number of subsequently dated audiometric test results indicated that the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The earliest of these was a December 1997 audiogram from a private health care provider, i.e., Telex.  

A March 2003 VA progress note noted a history of left ear hearing loss since childhood that was progressively worsening, and that the Veteran had asserted that his hearing loss had been aggravated by exposure to noise during service, with one episode of serous otitis during service.  The physician stated, "The progression of his hearing loss [is] most likely congenital/hereditary in nature.  Noise induced hearing loss tends to be selective loss to the higher frequencies.  The episode of serous otitis media most likely did not contribute to [the] his profound sensorineural hearing loss."   

A March 2003 report from ACHN/Fantus Health Center noted that the Veteran was requesting an opinion as to whether his hearing loss had been aggravated by exposure to noise from construction equipment during service.  The report noted a history of moderate to severe left ear hearing loss that was likely congenital, and that audiograms between 1997 and 2000 showed severe to profound SNHL (sensorineural hearing loss) that was "likely due to aging (presbycusis) but may have been minimally exacerbated by noise exposure."  

A VA examination report, dated in May 2005, showed that the diagnosis noted that the findings did not indicate the presence of an ear or hearing problem that warranted medical follow-up or a condition which, if treated, might change hearing thresholds.  The report noted poor inter-test consistency and unreliable results, and that the degree of hearing impairment had not been determined.  The results were determined not to be reliable for rating purposes, and the examiner stated that no opinion would be offered. 

A report from T.J.H., M.D., dated in August 2005, showed that this physician stated that he had seen the Veteran that same month, and reviewed some of the Veteran's service treatment reports, and post-service VA reports.  A long-standing, progressive history of left ear hearing loss was noted.  The Veteran reported that during service he was exposed to noise from heavy machinery, and some gunfire.  A post-service 1997 audiogram was summarized.  Dr. T.J.H. stated that the Veteran appeared to have a profound sensorineural hearing loss in the left ear with no useful hearing, and "Review of the records does show this pre-existing condition worsened significantly during his active duty."  

Reports from the Social Security Administration (SSA), dated in 1996, showed that the Veteran did not include left ear hearing loss among the conditions claimed to be disabling.  The reports show that he stated that in his spare time he liked to watch television, and, "I go to the park daily and sit around with the guys listening to the music."  A May 1996 report notes that no difficulty in hearing was observed.  

At the time of the RO's March 2006 rating decision, there was evidence to show that the Veteran had a preexisting left ear hearing loss.  The Veteran received treatment for left ear hearing loss symptoms during service, however, the service treatment reports did not contain any audiometric test results dated after his entrance examination report in October 1977.  The earliest post-service medical audiogram with reliable test results was dated in December 1997, which was about 15 years after separation from service.  Upon VA examination in 2005, the Veteran's test results were determined to be unreliable, and as the degree of hearing impairment could not be determined, and an etiological opinion was not provided.  There was a March 2003 private report noting that left ear hearing loss "may have been minimally exacerbated by noise exposure," and an August 2005 private opinion that "this pre-existing condition worsened significantly during his active duty."  However, the RO determined that the preponderance of the evidence was against the claim.  
 
The evidence received since the RO's March 2006 rating decision includes two statements from Dr. T.J.H.  An October 2007 statement shows that he states that the Veteran reported having progressively worse hearing loss.  An August 1996 VA report was noted to show a positive Stenger test, although other, subsequent tests did not show a positive Stenger test.  Dr. T.J.H. states, "My previous opinion that he had a pre-existing hearing loss worsened during his time in service remains unchanged.  The potential reasons for the positive Stenger test in his audiometric testing would be that he was taking a hearing loss however it is also possible that the Stenger test was not well performed and was falsely positive."  Dr. T.J.H. recommended that additional testing be undertaken to resolve the issue.    

A January 2008 statement by Dr. T.J.H. notes that auditory brainstem evoked responses confirmed no response at all in the left ear, which would confirm his severe-to-profound response.  

This evidence, which was not of record at the time of the March 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156, and is material.  The submitted evidence includes competent evidence to show that the Veteran's left ear hearing loss may have been aggravated by his service.  Accordingly, the Board finds that the submitted evidence is new and material and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore reopened.  


II.  Service Connection

The Board's discussion of the law and evidence in Part I is incorporated herein.  Other evidence is summarized as follows:

A VA examination report, dated in October 2006, shows that audiometric test results were listed as "0" for all frequencies, bilaterally.  The examiner stated that audiologic findings were inconsistent.  The examiner concluded that due to the inconsistent responses by the Veteran during audiometric testing, the test results were not considered reliable and do not provide an accurate representation of current hearing sensitivity.  

An audiometric test report from Rush University Medical Center, dated in November 2007, primarily discusses the right ear, and states that additional pure tone testing was halted due to inconsistencies, that the test results presented an inconsistent picture, and that there was the suggestion of right ear pseudohyacusis, or at a minimum, a functional overlay in the right ear.

A VA examination report, dated in April 2008, shows that the examiner noted that the Veteran came to his scheduled C&P appointment but that he refused to do any more tests.  He stated, "I have already done this and I will not do it again."  The examiner indicated that the Veteran's C-file had been reviewed, and she provided a lengthy summary of the medical evidence.  The examiner stated that the Veteran's October 1977 entrance examination report contained no indication of masking when assessing the Veteran's left ear, that crossover effect was a likely, and that left ear responses could therefore not be taken for true thresholds.  The examiner further stated that it was probable that his left ear hearing loss was greater than his October 1977 examination would indicate, and that, "Therefore any comparison between this examination and subsequent evaluations where masking is utilized cannot be made."  The examiner stated that the Veteran had been diagnosed and treated for Meniere's disease, which is known to cause fluctuating and progressive hearing loss, which the Veteran has reported.  Citing the American College of Occupational and Environmental Medicine research, the examiner stated that noise-induced hearing loss has reported characteristics of always being sensoirneural, typically bilateral (since most noise exposures are symmetrical), that noise exposure alone usually does not produce a loss greater than 75 decibels in high frequencies and 40 decibels in the lower frequencies, however, individuals with superimposed age-related hearing loss may have hearing thresholds in excess of those values, that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise exposure does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  The examiner concluded, "Given all of the above, it is this examiner's opinion that it is less likely that the veteran's left ear hearing loss was permanently worsened beyond natural progression during service."

A VA examination report, dated in July 2009, shows that the Veteran's history was noted to include induction into service with a left-sided hearing loss, that the cause of his hearing loss was not established at the time, and that the audiogram was inadequate to establish a diagnosis.  The examiner noted that an acoustic neuroma was ruled out after testing in 2004, and that there were indications of Meniere's disease over the years.  The Veteran reported that he did not know when his hearing loss started, and, "He variously says he had hearing loss as a child but then blames it on his basic service training."  The examiner indicated that his C-file was reviewed.  On examination, left ear hearing loss was shown as defined for VA purposes at 38 C.F.R. § 3.385.  The speech recognition score for the left ear was 0 percent.  The examiner stated, "Since initial testing was inadequate, it cannot be known what the true degree of the loss was and thus whether it was aggravated in the service."  The examiner noted that the Veteran had tinnitus which was more likely due to the same disease process that caused his hearing loss, and that he may have a congenital hearing loss, but that this could not be stated with certainty.  The examiner concluded, "Given inadequate documentation of the etiology of his pre-existing hearing loss in 1977, it is mere speculation as to the cause of the subsequent progression of his loss."  The examiner stated that no opinion could be given on the issue of service connection for left ear hearing loss.  

The Board finds that the claim must be denied.  The evidence is insufficient to show that the Veteran's preexisting left ear hearing loss underwent an increase in disability during service.  The Veteran's October 1977 audiogram test results upon entrance into service show that he had left ear hearing loss, as defined at 38 C.F.R. § 3.385.  Given the foregoing, the Board finds that left ear hearing loss was "noted" upon entrance to service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  In this regard, to the extent that there is post-service evidence that these audiometric test results were unreliable, the Board points out that the April 2008 VA examiner stated that it was probable that his left ear hearing loss was greater than his October 1977 examination would indicate.  The Board further points out that the Veteran has conceded that he had left ear hearing loss prior to service.  See e.g., hearing transcripts, dated in June 1997 and April 2011.  A reported preservice history of hearing loss, and notations of congenital hearing loss, are also shown in the medical evidence.  See e.g., March 2003 VA progress note; March 2003 report from ACHN/Fantus Health Center.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

The April 2008 and July 2009 VA examination reports show that both examiners concluded to the effect that the audiometric findings in the Veteran's October 1977 entrance examination report were deficient, and, in essence, that they therefore could not be compared to any subsequent tests for an attempt to determine whether there was inservice aggravation.  In this regard, there are no other audiograms dated during service.  The earliest post-service reliable audiogram test results are dated in December 1997, which is about 15 years after separation from service.  Alternatively stated, the earliest reliable audiometric results are dated about 15 years after separation from service.  The July 2009 VA examiner concluded that given inadequate documentation of the etiology of his pre-existing hearing loss in 1977, it is mere speculation as to the cause of the subsequent progression of his loss, and she stated that no opinion could be provided.  Her opinion was based on a review of the Veteran's C-file, and it is accompanied by a sufficient rationale.  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Jones v. Shinseki, 23 Vet. App. 382   (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In light of the fact that the Veteran's October 1977 audiometric test results were deficient, that there are no other inservice audiometric test results, and that the earliest post-service audiometric test results are dated no earlier than about 15 years after separation from service, none of the etiological opinions are afforded any probative value.  In this regard, the Board has considered Dr. T.J.H.'s opinions, however, they are summary and conclusory, and he does not explain or discuss the aforementioned lack of reliable audiometric test results during service, and for many years thereafter.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that the March 2003 report from ACHN/Fantus Health Center notes severe to profound sensorineural hearing loss that was "likely due to aging (presbycusis) but may have been minimally exacerbated by noise exposure," this is speculative and equivocal in its terms, and it is afforded no probative value.    

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that left ear hearing loss was aggravated by service.  To the extent that the Veteran asserts that he had hearing loss symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to state whether left ear hearing loss was aggravated by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  The Veteran's service treatment records have been discussed.  His post-service medical records do not contain reliable audiometric test results until 1997.  VA audiologists have determined that the audiometric findings in the Veteran's October 1977 entrance examination report are deficient, and, in essence, that they cannot be compared to any subsequent tests to determine whether there was inservice aggravation.  The earliest reliable audiometric test results are dated about 15 years after separation from service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has left ear hearing loss that was aggravated by his service.   

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case has not been accomplished.  

Recent court decisions indicate that when VA fails to furnish information that is necessary to substantiate the claim ("Type One error"), such error is presumed prejudicial, and requires reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. Although not specifically discussed, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

In this case, the Board finds that any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claim.  In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issue at a hearing in April 2011.  In addition, a review of the appellant's submissions, and the transcript of his hearing, indicates an accurate understanding of the issue on appeal, and VA has adjudicated his claim for left ear hearing loss on no less than eight different occasions.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  Id.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal decided herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded two examinations, and a VA examiner has determined that an etiological opinion cannot be provided.  In this regard, the July 2009 VA examiner
determined that an etiological opinion could not be provided without resort to speculation, explaining that the Veteran's only inservice audiometric test results were unreliable, and therefore they could not be compared to any subsequent test results.  Therefore, the examiner's determination is accompanied by an adequate explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate.").  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened, to this extent, the appeal is granted. 

Service connection for left ear hearing loss is denied.


REMAND

In September 2009, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for cerebellar ataxia, and denied a claim for service connection for left ear tinnitus.  That same month, the Veteran filed a timely notice of disagreement (NOD) as to both of these denials.  A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the September 2009 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebellar ataxia, and entitlement to service connection for left ear tinnitus.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebellar ataxia, and entitlement to service connection for left ear tinnitus.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2008).   



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


